UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5206

DAVID WATSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CR-94-423-A)

Submitted: May 13, 1997

Decided: June 19, 1997

Before HALL and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dale W. Dover, Alexandria, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Dennis M. Kennedy, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

David Watson, an inmate at the Lorton Reformatory Correctional
Complex, was convicted following a jury trial for assaulting a correc-
tional officer while in the performance of his official duties, in viola-
tion of D.C. Code Ann. § 22-505(a) (1981). Watson appeals,
challenging his conviction on the grounds that his constitutional right
to due process was violated because the Government failed to produce
Brady,1 impeachment, and otherwise discoverable materials; that the
district court erred in denying his motion for judgment of acquittal;
and, that the district court erred by instructing the jury that it had
taken judicial notice of venue. Finding no merits to these claim, we
affirm Watson's conviction and sentence.

The charge at issue arose from an altercation between Watson and
the victim, Officer Kidd, when Officer Kidd attempted to get Watson
to submit to a strip search.2 The altercation ended with Watson strik-
ing Officer Kidd, knocking him to the floor and requiring him to seek
emergency medical attention. Watson claimed that he acted in self-
defense.

Watson asserts that under Brady, he was entitled to disclosure of
Officer Kidd's entire personnel file, or at least the negative perfor-
mance evaluations that he anticipated were included therein. Watson
also contends that he was entitled to a more timely disclosure of evi-
dence of an outstanding traffic warrant involving Officer Kidd. Wat-
son argues that the suppression of this allegedly exculpatory evidence
violated due process because it was material to the outcome of his
trial.

Brady requires the government to disclose material evidence favor-
able to the defendant. See Brady, 373 U.S. at 87. Evidence is material
_________________________________________________________________
1 Brady v. Maryland, 373 U.S. 83 (1963).
2 Watson had just completed a contact visit with his wife. Pursuant to
the policies of the District of Columbia Department of Corrections
("DCDC"), following contact visits, prisoners are required to submit to
a strip search before returning to the general prison population.

                    2
if there is a reasonable probability that its disclosure would have
resulted in a different outcome. See United States v. Bagley, 473 U.S.
667, 682 (1985); United States v. Curtis, 931 F.2d 1011, 1014 (4th
Cir. 1991).

Regarding the Government's failure to disclose negative perfor-
mance evaluations allegedly located in Officer Kidd's personnel file,
Watson could not produce any substantiated evidence that such evalu-
ations existed. Further, after Watson learned of the outstanding traffic
warrant, the court gave him the opportunity to recall Kidd to the
stand. Watson failed to do so. Accordingly, we cannot say that the
results of the trial would probably have been different if the Govern-
ment had disclosed the warrant prior to trial. See Bagley, 473 U.S. at
682. Thus, we find that the Government did not breach its duty to dis-
close Brady or any other discoverable, exculpatory evidence.

Watson also contends that the district court erred by improperly
denying his motion for judgment of acquittal under Fed. R. Crim. P.
29. On appeal, Watson asserts that his motion should have been
granted because the Government did not prove that the alleged acts
occurred in the District of Columbia, as required by D.C. Code Ann.
§ 22-505.3 Watson, however, did not raise this claim before the dis-
trict court; therefore, we will review for plain error only. See United
States v. Olano, 507 U.S. 725, 734 (1993).

In order to satisfy the venue requirement in this case, the Govern-
ment only need prove that an assault was committed against an officer
of any penal or correctional institution of the District of Columbia,
regardless of whether such institution was located within the District
of Columbia or elsewhere. D.C. Code § 22-505(a) (1981). The record
amply reflects that the physical location of the assault was on the
grounds of the Lorton Reformatory in Lorton, Virginia. The govern-
ment's witnesses were all employed by the DCDC as correctional
officers at Lorton Reformatory when the assault occurred. Further, we
_________________________________________________________________
3 At trial, Watson sought Rule 29 relief due to alleged factual inconsis-
tencies in the testimony of the Government's witnesses. Because Watson
did not raise this claim in his appellate brief, we find that he has aban-
doned this claim. See Tucker v. Waddell, 83 F.3d 688, 690 n.1 (4th Cir.
1996).

                    3
have held that the Eastern District of Virginia is the proper venue for
trials of crimes occurring at Lorton Reformatory. See United States
v. Young, 916 F.2d 147, 150 (4th Cir. 1990). We find, therefore, that
the Government met its requisite burden of proving venue and that the
district court did not plainly err in denying Watson's motion for judg-
ment of acquittal.

Finally, Watson contends that the district court erred by instructing
the jury that it had taken judicial notice of venue. Watson claims that
the district court's instructions relieved the jury of its duty to find
proof of venue and was tantamount to a directed verdict for the Gov-
ernment. Because Watson did not object to the allegedly erroneous
instructions or propose alternative instructions at trial, he has waived
appellate review of this issue. See United States v. Bryant, 612 F.2d
799, 803 (4th Cir. 1979); Fed. R. Crim. P. 30.

For the foregoing reasons, we hereby affirm Watson's conviction
and sentence. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                     4